                                                                               Revised: April 22, 2016
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
 SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 12/2/2019
 ----------------------------------------------------------------- X
 RAMÓN ÍSÍDRO MEJÍA,                                               :
                                                                   :
                                                   Plaintiff,      :
                                                                   :      1:16-cv-9706-GHW
                               -v -                                :
                                                                   :          ORDER
   NEW YORK CITY HEALTH & HOSPITALS :
   CORPORATION, MARK A. SCHER, CITY OF :
   NEW YORK, POLICE OFFICER MADELINE :
   CRUZ, POLICE OFFICER MILDRED                                    :
   RODRIGUEZ, SERGEANT MICHAEL                                     :
   HENNELLY, DETECTIVE DOMINIC                                     :
   MCDONAGH, DETECTIVE DEREK                                       :
   MOYER,                                                          :
                                                Defendants. :
------------------------------------------------------------------ X
 GREGORY H. WOODS, United States District Judge:
          In the Court’s November 19, 2019 order, the Court noted that the only two remaining

 defendants in this action are New York City Health & Hospitals Corporation (“HHC”) and Mark A.

 Scher. This order erroneously omitted the following remaining defendants: City of New York and

 Police Officer Madeline Cruz, Police Officer Mildred Rodriguez, Sergeant Michael Hennelly,

 Detective Dominic McDonagh, and Detective Derek Moyer.

          The Court will hold a status conference in this case on December 6, 2019 at 1:00 p.m. in

 Courtroom 12C of the United States District Court for the Southern District of New York, Daniel

 Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007. All of the

 remaining defendants must attend.
        The Clerk of Court is directed to update the caption of this case to reflect the remaining

defendants, adding the City of New York, Police Officer Madeline Cruz, Police Officer Mildred

Rodriguez, Sergeant Michael Hennelly, Detective Dominic McDonagh, and Detective Derek Moyer.

The Clerk of Court is further directed to mail a copy of this order to Plaintiff by certified mail and

by regular, first class mail.

        SO ORDERED.

 Dated: December 2, 2019                               _____________________________________
 New York, New York                                             GREGORY H. WOODS
                                                               United States District Judge




                                                   2
